ANNEX “A”

CORPORATE SECRETARY’S
CERTIFICATION
KROMINCO, INC.

2232 Don Chino Roces Avenue
Makati City, Metro Manila
Tel nos. 8933278 — 8191130 - 8191125

SECRETARY’S CERTIFICATE

|, SUSANA L. CHUNG of legal age, married, Filipino Citizen with
business address at 2232 Don Chino Roces Avenue, Makati City, after having
been sworn to in accordance with law, do hereby certify:

1.0 That | am the duly elected and incumbent Corporate Secretary of
KROMINCO, INC., a corporation organized and existing under and
in accordance with the laws of the Republic of the Philippines, with
principal office and place of business at the above-stated address:

2.0 That as such Corporate Secretary, | am the custodian of the
corporate records of KROMINCO, INC., including the minutes of
meetings of its Board of Directors;

3.0 That the meeting of the Board of Directors held at its principal place
of business on February 28, 2008 , at which meeting, a quorum
was present and acted throughout, the following resolution were
adopted and approved:

“Resolved _ that the incumbent and concurrent Chairman, MR.
ERIC L. LEE and President, ATTY. ROMEO S. PEREZ of
KROMINCO, INC. are granted the full authority to sign or enter into
agreements, compromise and or any binding legal instrumenis for
in and behalf of the corporation in pursuit of the present corporate
thrust;

“Resolved furthermore that relative to the above MPSA
Application, MR. ERIC L. LEE and ATTY. ROMEO S. PEREZ are
authorized to sign for and in behalf of the corporation related to
filing of MINERAL PRODUCTION SHARING AGREEMENT
(MPSA), and -other similar and analogous instruments with all
concerned government entities,”

4.0 That the foregoing resolutions have not been altered, modified or
evoked and that the same are still in full force and effect:

5.0 That | am executing this Certificate for whatever legitimate purpose

it may serve.

IN WITNESS WHEREOF, | have hereunto set my hand at Makati City on this
day of.
GCI 3 1 tts

SUBSCRIBED AND SW/ORN ito before me this day of

, 2008, at ATI @rry_, affiant exhibited to me his Community Tax
Certificate No. , issued at on
, 2008.

Voor

Notary Public

Doc. No. 253
Page No. 7 EZ
Book No. iz x
Series of FIV$
ANNEX “C”

UTILIZATION/DEVELOPMENT
WORK PROGRAM
THREE YEAR MINING WORK PROGRAM

1.0. CORPORATE DATA

1.1. Project Name

1.2. Name of Company :

1.3. Addresses

i325

Head Office :

1.3.2. Mine Site

1.3.3.

Liaison Office:

1.4. Contact Person

2.0. PROJECT DESCRIPTION

2.1. Project Details

2aIc

Project Location

Dinagat Island Chromite Project

KROMINCO, INCORPORATED

2nd Floor, UMC Building

2232 Chino Roces Avenue, Makati City

Metro Manila
Tel Nos. 819-1130/813-2986
Fax No. (632) 819-1125

Mt. Redondo, Loreto
8415 Surigao del Norte

Yuipco Bldg., Navarro Street
8400 Surigao City
Tel No. 231-7376

ENGR JESUS A. BIRONDO
Resident Manager

The Project Area covers Seven Hundred Fifty Seven and 118/1000 (757.118)
hectares located in the Municipality of Loreto, Province of Dinagat Islands
and bounded by the following geographic coordinates:
Corner Latitude Longitude
1 10° 19° 30” 25° 37° 30”
2 10° 20° 00” 125° 37° 30”
s) 10° 20’ 30” 125° 37’ 00”
4 10° 21’ 00” 125° 37° 00”
eS) 10° 21’ 00” 125° 37° 30”
6 10° 21’ 30” 2555372302
a 10° 21’ 30” 125° 38° 30”
8 10° 21° 00” 25° 38° 30”
9 10° 21° 00” 25° 39° 00”

2a

10 10° 20° 30” 125° 39’ 00”
ll 10° 20° 30” 125° 38’ 30”
12 10° 20° 00” 125° 38’ 00”
13 10° 19° 30” 125° 38’ 00”

Topography and Drainage

The region is characterized by moderately rugged topography, with the highest
elevation of 980 meters above sea level. The mountain ridges generally trend
northeast-southwest and are commonly matled by reddish lateritic soil.

The area is principally drained by the Kanlangugan Creek and its tributaries,
which form dendritic and radial drainage patterns, attributed to the uniformity
of the rocks over large areas.

General Geology

The company’s mineral property, found in the northern portion of Dinagat
Island, is underlain by ultramafic rocks which include highly serpentinized
dunite and harzburgite that are closely associated with hypabyssal gabbro
bodies (diabase). The ultramafic rocks are highly fractured and jointed
because of their positions are within the Philippine Mobile Belt.

In most of the areas covered by the exploration, the ultramafic complex was
seen to be overlain by lateritic soil, in some areas containing high grade
chromite sands. This phenomenon is attributed to the erosion of either
massive chromite deposits themselves, or dunite rocks containing
disseminated chromite. The secondary chromite sands were subsequently
carried down, deposited and concentrated to lower levels along with the
lateritic soils.

Chromite mineralization in the region occurs mainly as parallel layering,
lenses, pods, and as disseminations or nodules in peridotite, formed during the
different stages of gravitational settling in the ophiolite’s Dunite-Harzburgite
Transition Zone.

The major faults in the area trend in the northeast-southwest direction. They
have great influence in the topography, and provide structural control over the
chromite mineralization and deposition in the region.

Estimated Capital Cost

Based on the 1999 Financial Statement, the company has current assets of
PHP 125 Million.
2°1t32

Type of Mineral Mined

Metallurgical Chromite.

. Present Status of the Project

The company, then known as Malayan Wood Products Inc. started chromite
production in 1979. In 1980, the company discovered the Mt. Redondo
deposit, which is being mined until now. A 600 MT per day gravity
concentrating plant was built at the mine site in Mt. Redondo, Loreto, Dinagat
Islands.

In June 1986, the mining operation was suspended due to the unilateral
cancellation of the Operating Contracts by the then Minister of Environment
and Natural Resources. The company appealed to the said cancellation and as
a compromise, a new Operating Contract was executed on February 27, 1989
for a period of sixteen (16) years.

Since the Asian crisis, Krominco, Incorporated remains to be the only
metallurgical chromite mine in operation, undertaking both mining and
exploration at the same time. The company, in spite of the slump of the
World Market Price for chromite in 1999 to 2002, continuously operating until
the Environmental Management Bureau issued a Cease and Desist Order
(CDO) on March 22, 2000. The said CDO was issued on the ground that the
company is operating without an Environmental Compliance Certificate
(ECC). The CDO was lifted by the Department of Environment and Natural
Resources on November 22, 2000, after it found out that the company is
qualified to exempted from the Environmental Impact Statement (EIS) System
and therefore from the ECC requirement. However, the operation was
continually suspended due to continuous slump of the chromite prices. The
company resumed operation in the gu quarter of 2004 because of good market
for chromite.

. Mining Method

Open Pit Mining

. Estimated Annual Production

Projected average Annual Production is about 10,000 MT of chromite Lumps
ore (direct shipping ore) and another 10,000 MT of chromite concentrate.
combined.
27.

Type of Milling Process

Gravity concentration.

. Description of Milling Process (Pls. see attached flow sheet)

Crushing and Milling

The milling grade ore are fed to the dump bin of the jaw crusher to reduce the
size to minus 1 3/4”. The crashed materials from jaw crusher are conveyed to
the double deck vibrating screen, where water is introduced, specifically at the
top deck to separate the slimes. The screen oversize is recycled to the Symon
cone crusher to further reduce the particle size to minus 5/8”. The screen
undersize goes to the fine ore bin then to the rod mill to reduce the size of the
particle to about 80% minus 100 mesh.

Classification and Concentration

The rod mill product goes to the spiral classifier. The classifier slimes are
pumped to the Krebs cyclone. The cyclone underflow is fed directly to the
shaking tables while the cyclone overflow goes to the tailings thickener. The
classifier sand is pumped to the Riechert Spirals then to the shaking tables.

At the shaking tables, the chromite concentrate product, which is about 48%
C103, goes to the final concentrate bins, the middling is fed to the ballmill,
and the ballmill product is recycled back to the shaking tables, while the
tailings go to the tailings thickener.

Reclaim Water and Tailings Ponds

At the tailings thickener, the overflow water is reclaimed back to the mill
circuit using a pump. The thickener’s underflow goes to the tailings pond.
The solid wastes in the tailings are allowed to settle down and only the
effluents leave the tailings pond. The solid wastes are then recovered through
dredging by using a backhoe and are used for construction, road surfacing,
domestic use and other purposes.

Remarks
The Krominco Mill Plant has a rated capacity of 600 MT per day. Plain water

is introduced into the mill circuit to recover chromite minerals. No chemicals
are added in the entire process.
2.2. Minerals Reserves and Resources

2.2.1. Ore Reserves/Resources

REDONDO OPEN PIT

In view of its high potential for chromite mineralization, much work was done
in the area. Preliminary exploration work comprising of test pitting, x-ray
drilling, and deep diamond drilling disclosed economic and mineable ore
reserves.

Chromite occurs in the form of alternating layers or bands of high grade and
milling grade chromite ore, mostly found within dunite bodies, and at the
same time adjacent to the shear zone that is present in the area. The chromite-
bearing zone in Mt. Redondo generally strikes in the west-east and northwest-
southeast direction, dipping southward, though much deviation from these
attitudes are expected and observed because of folding and the chromite’s
proximity to the shear zone.

Measured Chromite Reserves : 329,500 MT

Indicated Chromite Reserves : 257,000 MT

REDONDO OPEN PIT ORE RESERVES

HIGH | MEDIUM | LOW WASTE | TOTAL ORE
BENCH | GRADE | GRADE | GRADE | INORE | RESERVES
(MT) (MT) (MT) (MT) (MT)
870 1,300 1,600 800 2,000 5,700
860 4,800 6,200 2,500 5,000 18,500
850 13,500 15,500 2,600 20,000 51,600
330 19,200 12,700 4,600 23,300 59,800
820 9,000 1,400 1,000 9,600 21,000
810 9,000 5,200 1,600 11,300 27,100
300 30,300 11,200 2,000 26,000 69,500
790 49,900 16,000 5,700 53,700 125,300
730 21,500 6,700 9,900 44,600 82,700
770 23,900 5,400 5,700 27,100 62,100
760 21,700 7,000 3,300 22,300 54,300
755 2,800 600 0 5,500 8,900
TOTAL | 206,900 89,500 39,700 __| 250,400 586,500

SANGAY AREA

In 1990, 1991, 1996 and 1997, Krominco, Incorporated conducted exploration
activities comprising of geologic mapping, auger drilling and X-ray drilling in
the Sangay area.

The exploration work was able to outline three potential zones of chromite
mineralization, named Sangay 1, 2 and 3. In Sangay 1, a deposit of chromite
sand hosted by lateritic soils was delineated via Auger drilling. In Sangay aX
X-ray drilling was able to outline a zone of mineralization of about 20 meters
wide and 250 meters long of dominantly, milling grade chromite. Exploration
work in Sangay 3 area was unfinished, and so was unable to affirm the
presence of chromite boulders and numerous floats in the area, though,
suggest that an economic deposit may be lying within the Sangay 3 area.

Sangay 1 (Measured Chromite Reserves) : 16,000 MT (Chromite Sand)

Sangay 2 (Measured Chromite Reserves) : 125,000 MT

SOUTHEAST REDONDO PROSPECTS

From 1994-1995, the Southeast Redondo deposit, situated 800 meters
southeast of the Redondo Open Pit was discovered. The prospect is a
consolidation of two chromite deposits, namely Southeast Prospect 1 and
Southeast Prospect 2. The two prospects are 130 meters apart, with initial
assay results of 38% Cr203 and 54% Cr203, respectively. Further exploration
work comprising of auger drilling, test pitting and x-ray drilling delineated the
presence of near surface high grade chromite that is found, almost always,
overlying gabbro, which in turn overlies the harzburgite basement. Analysis
of all the geologic data suggests that the localized chromite deposits in the
Southeast Redondo Prospects were brought up to the near-surface by the
gabbro dikes.

Though the deposits are relatively small compared to the other areas, what
makes them favorable is their near-surface occurrence.

Prospect 1 Measured Reserves: 900 MT
Prospect 2 Measured reserves: 700 MT
Total Chromite Reserves ¢ 1,600 MT
TOTAL CHROMITE RESERVES

OF KROMINCO, INCORPORATED : 729,100 MT
As of December 2007, the Company has Milling Ore
Stockpiled ready for processing cs 42,000 MT
2.2.2. Average Grade

The Chromite Reserves of Krominco have average grade of 30% C1203,

2.2.3. Cut-off Grades
The company has two products, each having a different cut-off grade.
For Sorting (Lumpy) Ore : 30% Cr203

For Milling Ore : 12% Cr03

2.2.4. Estimated Mine Life

Based on the company’s Chromite Ore Reserves, the Milling Ore stockpiled
after sorting, and the 600 TPD Mill Plant rated capacity, the life of the mine is
estimated at ten (10) years and could go beyond because of the ongoing
exploration in the whole contract area that expect to uncover more chromite
deposits, aside from extensions of the present Redondo deposit.

2.2.5. Potential for Additional Reserves

Exploration of the company’s whole contract area is currently being done.
This involves Auger drilling, spaced 100 m x 100 m, that is intended to spot
other potential chromite deposits.

Aside from that, three (3) areas (Sangay 1, 2 and 3) which display good
indications of chromite deposition are still to be tested further by auger and
diamond drilling in order to locate the source of the chromite floats and
boulders present in the area.

2.3. Access / Transportation

From Surigao City, the project area can be reached in three to four hours by
commercial motorized bancas, which dock at the Loreto Pier, though the company has
its own piersite located at Sitio Cambinliw, Barangay Santiago in Loreto.

From the company piersite to the mine site, located on the northern slope of Mt.
Redondo, it takes 15 to 20 minutes to travel by motor vehicle, via an all-weather road
of eight kilometers that was built by the company.
Surigao City is accessible either by inter-island vessels from Cebu, or by bus from
Butuan City, both having direct flights from Metro Manila.

2.4. Utilities

2.4.1. Power Supp!

S

Milling operation and the other mine site facilities are supplied with 440 Volts
(3 phase) / 220 Volts (2 phase) by three units of Caterpillar Gensets (250 kW
each) in synchronized operation. One Genset unit (175 kW) serves as
alternate supply, while another unit (25 kVA Perkins) acts as the stand-by
unit, used for lighting loads only. All the Gensets are owned and operated by
the company.

2.4.2. Water Supply
The mine site has two (2) sources of water: (1) by gravity from the nearby
tributaries of Kanlangugan Creek, and (2) from the company’s freshwater
dam, which is the water source of water of the Mill Plant. The plant uses two
(2) units of 30 HP water pumps for its water requirements.
2.5. Mining and Milling equipment
2.5.1. Equipment for Mining

2.5.1.1. Mobile Equipment

unit Caterpillar D7-G Bulldozer
3 units 950 Wheel Loader
1 unit Caterpillar 320 D Excavator
1 unit Komatsu Grader
unit Caterpillar 325 L Excavator
2 units Volvo 861 Dumper
1 unit Volvo 5350 Dumper
4 units Isuzu Dump Truck
unit Atlas Copco ROC 301 Crawler Drill
unit Service Truck

2.5.1.2. Fixed and Miscellaneous Equipment

3 units Caterpillar 3304T 85 kW Prime Power Genset
3 units Caterpillar 3406TA 250 kW Prime Power Genset

unit TOYO Brushless Generator 2 kW Power
unit Caterpillar 3208 Generator
unit Perkins P-22

1 unit Joy Triple Frum Slusher
1 lot Air hoses (different sizes), oilers, moil points, drill rods,
tungsten drill bets, diamond drill bits, etc.

2.5.2. Equipment for Milling

1 unit SALA Screw Classifier 3’ X 18”
1 unit SALA Screw Classifier 3’ X 36”
1 unit Kurimoto Ball Mill
2 units SALA Vertical Slurry Pump 4” X 3” 12kW
4 units SALA Vertical Slurry Pump 5” X 4” 15kW
2 units Warman Slurry Pump 4” X 3”
3 units Slurry Tanks
2 units Diester No. 6 Concentrating Table (single table)
4 units Diester No. 999 Concentrating Table (triple deck)
2 banks 7 Twin Reichert Spiral Concentrator
2 banks 8 Twin Reichert Spiral Concentrator
unit Dorr-Oliver Thickener 40’ X 13”
unit Dorr-Oliver Thickener Drive
unit Reciprocating Feeder 3’ X 6”
unit Cedar Rapids Jaw Crusher 15’ X 30°
unit Symons 3’ Cone Crusher
unit Double Deck V-Screen 4’ X 8”
4 pes Poly-Urethena screen 4’ X 4”
2 pes Melwire Stainless Steel Curved Screen
4 units MCM Taylor Water Pump with 25 Hp Electric Motor
unit Belt Conveyor 200’ X 18”
unit Belt Conveyor 40’ X 24”
unit Belt Conveyor 40’ X 18”
1 unit Belt Conveyor 20’ X 14”
4 units Motor Control Center
2 units Krebbs D15B Cyclone
3 units Krebbs D10B Cyclone
1 unit 25 kVA 3 Phase Dry-type Step Down Transformer
1 lot Electrical Wiring, Switches, Conduits, etc.
1 unit Run of Mine Ore Bin (Dump Bin)
1 unit Fine Ore Bin
3 units Finished Product Concentrate Bin
1 unit Double Deck V-Screen 4’ X 12”
1 unit Byron Jackson Pump

Note: All mill equipment are fixed equipment
2.6. Workforce Information

2.6.1.

26:25

Total Operational Workforce

Below is the update of the labor statistics and total operational workforce as of
September 2006:

Department No. of Employees

. Administration 16
2. Accounting 7
3. Mine Production 30
4, Mine Engineering/Safety/MEPEO/CRDO 18
5. | Motorpool 27
6. Mill 36
7. Electrical 9
8. Geology and Exploration 8
9. Warehouse 4
10. Laboratory 9
11. General Services 9
12. Contractual & Rotation Personnel 127
Total : 300

Staff Organization Set-up

ENGR. JESUS A. BIRONDO
Resident Manager of Krominco, Inc.

Engr. Jesus Birondo is a licensed Mining Engineer and obtained his bachelor
degree from Mapua Institute of Technology.

Before he joined Krominco, Engr. Birondo was holding top positions in other
mining companies engaging in copper, gold, nickel and chromite projects. His
experience in mining operations is unprecedented.

ENGR. REYNALDO M. GASPE
Mine Superintendent of Krominco, Inc.

Engr. Reynaldo M. Gaspe is the duly registered and licensed Mining Engineer
and passed the board exam in 1982 - the same year that he graduated.

Engr. R. M. Gaspe holds the Mine Superintendent positon for more than ten
(10) years. From 1982 to 1994, he was then connected to Atlas Consolidated
Mining and Development Corporation, Atlas Ventures Incorporated, and
Manto Coal Mines, before joining the company in 1995.
ENGR. WINIFREDO C. GENTAPA
Mill Superintendent of Krominco, Inc.

Engr. Winifredo C. Gentapa is a holder of the degree of Bachelor of Science
in Chemical Engineering.

Engr. W. C. Gentapa holds the position of Mill Superintendent for more than
ten (10) years. He has had wide experience in ore beneficiations in copper,
gold and chromite, having been connected in the past to Atlas Consolidated
Mining and Development Corporation and North Davao Mining Corporation.

ENGR. NILO L. DAMONDAMON
Motorpool Superintendent of Krominco, Inc.

Engr. Nilo L. Damondamon is a duly registered and licensed Mechanical
Engineer and is a bonafide member of the Philippine Society of Mechanical
Engineers. Previously, he was the Mobile Superintendent of North Davao
Mining Corporation.

2.6.3. Housing

The company provides staff house for staff personnel located at the mine site.
Daily and contractual workers are staying in their houses, about 4 to 7
kilometers from the operation area, since the company provides service trucks
to and from the minesite (every shift).

2.7. Exploration Work Program

For the next five years, the exploration activities of Krominco, Incorporated will
focus on the systematic gathering of geologic data from all over the company’s claim
area. The exploration work program shall consist of auger drilling, test pitting,
surface geologic mapping and diamond drilling.

Foremost among the said activities is the 100 meter x 100 meter spaced auger drilling
which will cover the whole contract area. Those areas with high chromite content
shall be further evaluated by digging closely-spaced auger drilling and test pitting. If
chromite indications are promising, shallow winkie drilling will be undertaken to test
the depth of the deposits. Deeper s-ray drilling will also be done once it is proven that
the chromite extends even deeper than what the winkie drill can reach.

Since the conduct of auger drilling of the whole contract area will need a very long
time to complete, more closely spaced auger drilling will also be done in the other
prospects in order to speed up the delineation of possible occurrence of ore deposits.
In the same way as the above, it will be followed by test pitting, shallow drilling, and
deep penetrating x-ray drilling.
Year One (1)

1. Scout Auger drilling (100 m x 100 m) of the contract area = 778 holes

2. Continuation of Exploration of the Redondo Open Pit

2.1. Detailed Surface Geologic Mapping = 8 hectares
2.2. X-ray drilling in the Southeast Portion = 225 meters
2.3. Shallow Winkie drilling a 50 meters

3. Geologic Investigation of the Redondo-Sangay 3 Area

3.1. Semi-detailed auger drilling (20 m x 200 m)

i}

9 hectares; 88 holes

3.2. Test pits/trenches = 40 m at least 10 pits
3.3. Surface geologic mapping =e 9 hectares

3.4. Detailed auger drilling = 192 m; 64 holes
3.5. Shallow winkie drilling = 250 m; 10 holes

3.6. Deeper x-ray drilling
(depending on the shallow drilling results)

540 m; 12 holes

Year Two (2)

1. Continuation of Exploration of the Redondo Open Pit

1.1. Surface geologic mapping = 8 hectares
1.2. X-ray drilling in the Southeast Portion = 225m
1.3. Shallow winkie drilling = 50m

2. Geologic Investigation of the Redondo-Cambinliw Area

i]

2.1. Semi-detailed Auger drilling (20 m x 20 m) 9 hectares/88 holes

2.2. Test pits/Trenches S 40 m; at least 10 pits
2.3 Surface Geologic Mapping a 9 hectares
2.4. Detailed Auger drilling = 192 m; 64 holes
2.5. Shallow Winkie drilling a 250 m; 10 holes

2.6. Deeper X-ray drilling
(depending on the shallow drilling results)

540 m; 12 holes

Year Three (3)

1. Continued Exploration of the Redondo Open Pit

1.1. Surface Geologic Mapping = 8 has.
1.2. X-ray drilling in the Southeast Portion = 225m
1.3. Shallow Winkie drilling = 50m

2. Geologic Investigation of the Area Northeast of Redondo Mine Pit / East of the
Dam Area

2.1. Semi-detailed Auger drilling (20 m x 20 m) 9 has.; 88 holes

2.2. Test pits/Trenches = 40 m; at least 10 pits
2.3. Surface Geologic Mapping = 9ha

2.4. Detailed Auger drilling = 192 m; 64 holes

2.5. Shallow Winkie drilling = 250 m; 10 holes

2.6. Deeper X-ray drilling
(depending on the shallow drilling results)

540 m; 12 holes

3. Geologic Investigation of the 109-111-138-136 Block (Northern portion of the
claim Area)

i]

3.1. Semi-detailed Auger driling (20 m x 20 m) 9 ha; 88 holes
3.2. Test pits/Trenches = 40 m; at least 10 pits
3.3. Surface Geologic Mapping = Sha

3.4. Detailed Auger drilling S 192 m; 64 holes
2.8.

3.5. Shallow Winkie drilling 250 m; 10 holes

3.6. Deeper X-ray drilling
(depending on the shallow drilling results)

540 m; 12 holes

Exploration Program Cost Estimates:

The company’s Exploration Program for the next three years is projected to cost
P3,333,700.00, averaging around P1,111,200.00 per year.

Mining Work Program

Mining activity will still be focused in the Redondo Open Pit for the next five years.
The company will continue to extract metallurgical chromite through the open pit
method. Excavation will be done with the use of two (2) units of backhoe excavators
(1.5 cubic meters capacity each), assisted by three (3) units of articulated trucks (20
MT capacity each) and seven (7) units of Isuzu dumptrucks (12 MT capacity each).
The average annual material movement is projected to be 400,000 MT. (Pls. see
attached section of 3-year Mine Development Plan)

Year One (1)

1. Continuation of Mine Development and Ore Extraction in the Redondo
Open Pit.

2. Extraction of about 70,700 MT of Sorting Ore from the Mining Faces.

3. Projected Production of 10,000 MT of high grade chromite lumps, with
final average grade of 46% Cr203.
4. Stockpiling of additional 60,700 MT of Milling Ore to the existing

millfeed stockpile.
5. Projected chromite concentrate production of 10,000 MT, with final

average grade of 48% Cr203, Projected Milling Tonnage of 60,700 MT of
milling ore.

Year Two (2)

1. Continuation of Mine Development and Ore Extraction in the Redondo
Open Pit
2. — Extraction of about 70,700 MT of Sorting Ore.

3. Projected Production of 10,000 MT of high grade chromite lumps, with
final average 46% Cr203.

4. Stockpiling of additional 60,700 MT of Milling Ore to the existing
Millfeed stockpile.

5. Projected chromite concentrate production of 10,000 MT, with final
average grade of 48% Cr,03, Projected Milling Tonnage of 60,700 MT of
milling ore.

Year Three (3)

1. Continuation of Mine Development and Ore Extraction in the Redondo
Open Pit

2. Extraction of about 70,700 MT of Sorting Ore.

3. Projected Production of 10,000 MT of high grade chromite lumps, with
final average 46% Cr203.

4. Stockpiling of additional 60,700 MT of Milling Ore to the existing
Millfeed stockpile.

5. Projected chromite concentrate production of 10,000 MT, with final

average grade of 48% Cr03, Projected Milling Tonnage of 60,700 MT of
milling ore.

2.9. Production Program and Cost Estimate

2.9.1. Lumpy Production (Direct Mining Cost)

YEAR WASTE | SORTING ORE LUMPY ESTIMATED
(MT. (MT) PRODUCED (MT) COST (PhP) |

1 386,400 70,700 10,000 32,736,300.00

2 367,600 70,700 10,000 32,736,300.00

3 370,000 70,700 10,000 32,736,300.00

TOTAL 112,4000 212,100 30,000 98,208,900.00

3.0.

2.9.2. Concentrate Production (Direct Milling Cost)

YEAR MILL FEED CHROMITE COST ESTIMATE
(MT) CONCENTRATE (MT) (PhP)
1 60,700 10,000 12,140,000.00
2 60,700 10,000 12,140,000.00
3 60,700 10,000 12,140,000.00
TOTAL 182,100 30,000 36,420,000.00

2.9.3. Total Projected Production

60,000 MT Lumpy and Concentrate combined for 3 years.

2.9.4, Total Estimated Cost Of Production (DMMC)

PhP 134,628,900.00 for three years.

COMMUNITY DEVELOPMENT PROGRAM

Krominco, Incorporated is one of the eight companies in Caraga Region that has
adopted the Mines and Geosciences Bureau’s Information, Communication,
Education (ICE) - Community Development (CD) Program, with the signing of the
Memorandum of Agreement last 1998. As with all the other companies that signed
the MOA, Krominco has alloted an amount equal to 1% of its total Direct Mining and
Milling Costs annually for Community Development. Ten (10%) of it goes to
Science & Research Study. The remaining 90% will be distributed to the livelihood
(70%) & infrastructure projects (30%) of the company’s two host barangays
(Esperanza and Santiago).

The company has already formed its Technical Working Group - Speakers Bureau,
headed by four Krominco representatives, two MGB XIII staff, one PENRO/DENR
representative, the Mayor of Loreto, the two Barangay Captains of the concerned
Barangays, representatives of the Loreto Roman Catholic Church and the Philippine
Independent Church, and another two from the Non-Government Organizations based
in the Municipality - the REACH Foundation.

The multi-sectoral team is in charge of facilitating and monitoring the ICE-CD
programs of Krominco, most especially the livelihood projects that the community
will choose to undertake. The TWG-SB of Krominco believes that the communities
are the company’s partners in development, and believes in the Pro-People, Pro-
Environment, and Responsible Mining philosophy. But before giving the amount in
the form of livelihood projects to the community, the Krominco TWG-SB will
ensure that the communities will have the proper social preparation. Thus,
Krominco’s Community Development program starts off with the continuation of its
Information, Communication and Education (ICE) Projects (which started in 1999),
before subjecting the communities to a series of Value Formation seminars and
Technical Capability and Financial Management trainings necessary for the success of
their chosen livelihood projects.

Year One (1)

1. Continuation of the Information, Communication, Education (ICE) -
Community Development (CD) Program that was started in 1999,

a.

To continue sending out News Features and Articles for the
Quarterly Newsletter of the Caraga Region Mining Communities.

Participation in the Quarterly Radio Program of the Caraga Region
Mining Communities.

Conduct regular meeting to members of Krominco, Inc. -
Community Technical Working Speakers Bureau

2. Continue the immersion of the Community Relations & Development
Officers in the two Barangays.

3. Value Formation Seminars.

4. Continue extending assistance of Livelihood and Infrastructure Projects to
the host mining communities and municipality.

5. Monitor the progress of Livelihood projects extended to the host mining
communities.

Estimated Cost: PhP448,663.00 based on the estimated Direct Mining and
Milling Costs for Year 1.

Year Two (2)

1. Continuation of the ICE-CD Program.

a.

Educational Talks and Minesite tour for Graduating High School
students of Loreto National High School and Loreto Academy.

To continue sending out News Features and Articles for the
Quarterly Newsletter of the Caraga Region Mining Communities.

Participation in the Quarterly Radio Program of the Caraga Region
Mining Communities.

Conduct regular meeting to members of Krominco, Inc. -
Community Technical Working Speakers Bureau

2. Continue the immersion of the Community Relations & Development
Officers in the two Barangays.
3. Value Formation Seminars.

4. Continue extending assistance of Livelihood and Infrastructure Projects to
the host mining communities and municipality.

5. Monitor the progress of Livelihood projects extended to the host mining
communities.

Estimated Cost: PhP448,663.00 based on the estimated Direct Mining and
Milling Costs for Year 2.

Year Three (3)
1. Continuation of the ICE-CD Program.

a. Educational Talks and Minesite tour for Graduating High School
students of Loreto National High School and Loreto Academy.

b. To continue sending out News Features and Articles for the
Quarterly Newsletter of the Caraga Region Mining Communities.

c. Participation in the Quarterly Radio Program of the Caraga Region
Mining Communities.

d. Conduct regular meeting to members of Krominco, Inc. -
Community Technical Working Speakers Bureau.

2. Continue the immersion of the Community Relations & Development
Officers in the two Barangays.

3. Value Formation Seminars.

4. Continue extending assistance of Livelihood and Infrastructure Projects to
the host mining communities and municipality.

5. Monitor the progress of Livelihood projects extended to the host mining

communities.

Estimated Cost: PhP448,663.00 based on the estimated Direct Mining and Milling
Costs for Year 3.

Total Information Communication, Education-Community Development (ICE-
CD) Program Cost

PhP1,228,260.00 based on the estimated Direct Mining and Milling Costs from Years
1 to 3.
4.0

CONFORME:

ENVIRONMENTAL MANAGEMENT AND PROTECTION COST
ESTIMATE

The following is from the summary Cost of Krominco, Inc.’s Environmental
Protection and Enhancement Program, though adjusted to show the cost estimates
for three years:

I. Mine Environmental Protection and Enhancement Office
- Construction and Maintenance ..
- Personnel Salaries

- Office Supplies ............
2. Nursery
- Maintenance . ...5,400.00
- Supplies ... , 28,800.00
- Personnel Salaries . diane vo ne Seresie eeesoset eas ilsedassatchcestise ..180,000.00
3. Settling Ponds Maintenance
- Regular removal of Tailings sand from the settling ponds ............... 600,000.00
- Hauling cost of disposing tailings sand for road
surfacing, construction and others from the stockpile................. 1,200,000.00
4. Siltation Ponds Maintenance
- Dredging and Hauling cost of silt from the silt ponds
impoundment area oo... eee eee ee cee cee cee cee eeesesssseee++-600,000.00
5. Reforestation/Vegetation
- Settling ponds, waste dumps, mined out area/s
and other disturbed areas 1,500,000.00
6. Mine Safety and Health Program
- Personal Protective equipment, seminars/conferences
SUDPIESNEtC sh ncectstisen S22 cadesinc + --cemnPlewe 00's «amonnioudee concioubesea 1,524,000.00
TOTAL P 6,329,700.00

Prepared by:

ae

Aner. aldo M. Gaspe

Mine Superintendent

Mining Engineer

PRC License No. 2021

PTR No. 0988444

Date of Issue: Jan. 15, 2008

Place of Issue: Loreto, Dinagat Is.

ANNEX “D”

CERTIFICATE OF
NON-COVERAGE
CERTIFICATE OF NON-COVERAGE

CNC-

The Department of Environment and Natural Resources: (DENR)
through ‘the Erivironmental WWlanagement Bureau (EMB) hereby grants this
Certificate of Non-Coverage (CNC) to Dinagat Island Chromite Project of
Kromineo, Ingviocaled in a 729-hectare mining claim at Mt. ‘Redondo, Loreto,
Dinagat Island; Surigao del Norte bounded by 10°20'30" o:10°23'30"N; and
125°37'30" to 4125°38'30"E. . a? 2

This Certificate is being-issued subject to the following:conditions:

1. The proponent: shall*. submit
Enhancement Program within on Ince
Certificate; provided that pending approval of said program, the
Pfoponent shall establish an interim Mine Rehabilitation Fund in such
amount to-be delerminéd by the Mines and Geosciences Buréau; ©

d tions Stipulated
ground for suspension: of its, mining

ofc. heat
[ ecian x ee

ev FROM THEEIA OWS
22G°

Fe ture of the pro|

WECENV!
DATEL.
AIQNATURE!
OPFICE: 220 AC
DATE/TIME
In'ND.

